Citation Nr: 0907053	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for a 
thoracolumbar spine disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.

5.  Entitlement to service connection for a mental disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1956, 
and from February 1957 to August 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Veteran's file was subsequently 
transferred to the RO in Reno, Nevada.

In June 2007, the Board remanded the claims to the RO through 
the Appeals Management Center (AMC) for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's June 2007 remand of these claims ordered the RO 
to schedule the Veteran for VA examinations to determine the 
current severity of the Veteran's service-connected cervical 
and thoracolumbar spine disabilities and the nature and 
etiology of his left shoulder, skin and mental disorders.  In 
an August 2008 supplemental statement of the case (SSOC), the 
RO noted that the Veteran failed to report for VA 
examinations in July 2008 and continued to deny the Veteran's 
increased rating and service connection claims.  In a letter 
received in October 2008, the Veteran stated that he was not 
able to attend the examinations due to a serious illness in 
the family.  He stated that he informed the RO by telephone 
about his situation and was told that his appointments would 
be rescheduled.  He emphasized that he was willing to report 
for the VA examinations.

The Board finds that the Veteran has presented good cause as 
to why he failed to appear for his scheduled VA examinations.  
38 C.F.R. § 3.655.  As good cause has been found, a remand is 
necessary to attempt to reschedule the VA examinations.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should undergo a VA 
orthopedic examination with claims file 
review.  The examiner should clarify the 
nature of the Veteran's cervical and 
thoracolumbar spine disabilities, perform 
range of motion studies, and comment on 
the extent of any painful motion or 
functional loss due to pain, weakness, and 
fatigability. The examiner should list all 
current symptomatology, and assess whether 
the Veteran suffers from objective 
neurological manifestations.

The examiner should also clarify whether 
the Veteran suffers from a left shoulder 
disability, and if so, opine whether it is 
at least as likely as not related to 
service, or proximately due to or the 
result of service-connected spine 
disabilities.  An opinion must be 
supported by a rationale.

2.  The Veteran shoulder undergo a VA 
psychiatric examination with claims file 
review.  The examiner should determine 
whether the Veteran suffers from PTSD, and 
if so, list the attendant stressors in 
accordance with the DSM-IV.  If the 
Veteran does not have PTSD, then the 
examiner should clarify the nature of any 
mental disorder, and determine whether it 
is at least as likely as not related to 
service.

3.  The Veteran should undergo a VA 
dermatology examination.  The examiner 
should clarify whether the Veteran suffers 
from a current skin disorder, and if so, 
whether it is at least as likely as not 
related to military service.  An opinion 
must be supported by a rationale.

4.  The Veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the consequences 
of failure to report for the examinations, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the Veteran does 
not report for an examination, the claims 
folder should include clear documentation 
of his failure to report.

5.  Then, the RO should readjudicate 
claims for a rating in excess of 20 
percent for cervical spine disability; a 
rating in excess of 10 percent for 
thoracolumbar spine disability; service 
connection for a left shoulder disability; 
service connection for a mental disorder, 
including PTSD; and service connection for 
a skin disorder.  If any of the 
determinations remain unfavorable to the 
Veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




